Exhibit 10(b)(*)

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement) is made by and
between Regis Corporation, a Minnesota corporation (the “Corporation”), and
[***NAME***] (the “Employee”) as of this 31st day of August, 2012 (the
“Effective Date”).

 

WHEREAS, the Employee has been employed by the Corporation.

 

WHEREAS, effective as of [***DATE***], the Corporation and the Employee entered
into an Employment and Deferred Compensation Agreement, which was subsequently
amended and restated effective as of [***NAME***]  (the “Prior Agreement”).

 

WHEREAS, in connection with the Employee’s employment with the Corporation, the
Employee has had and will continue to have access to confidential, proprietary
and trade secret information of the Corporation and its affiliates and relating
to the business of the Corporation and its affiliates, which confidential,
proprietary and trade secret information the Corporation and its affiliates
desire to protect from disclosure and unfair competition.

 

WHEREAS, the Compensation Committee of the Board of Directors has recently
completed a review of all of the Corporation’s compensation programs as compared
to current market practices, and the changes reflected in this Agreement are
part of the comprehensive changes being enacted to ensure the overall
competitiveness of the Corporation’s compensation programs.

 

WHEREAS, the Corporation and the Employee now desire to amend and fully restate
the Prior Agreement.

 

WHEREAS, the Employee specifically acknowledges that executing this Agreement
makes the Employee eligible for incentive compensation and severance
opportunities that the Employee was not eligible for under the Prior Agreement
and for which the Employee would not be eligible if the Employee did not enter
into this Agreement with the Corporation.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Corporation and the Employee hereby agree as follows:

 

1.                                      EMPLOYMENT COMMENCEMENT DATE; PERIOD OF
EMPLOYMENT.

 

(a)                                 Period of Employment.  The Corporation
agrees to continue to employ the Employee, and the Employee agrees to continue
to serve the Corporation, upon the terms and conditions hereinafter set forth. 
The employment of the Employee by the Corporation pursuant to this Agreement
shall be for a period beginning on the Effective Date and continuing until the
Executive’s employment is terminated as provided in Section 5 herein (the
“Employment Period”).

 

(c)                                  Definitions.  Various terms are defined
either where they first appear underlined in this Agreement or in Section 7.

 

2.                                      DUTIES.  During the Employment Period,
the Employee agrees to serve the Corporation faithfully and to the best of the
Employee’s ability under the direction of the Chief Executive Officer and the
Board of Directors of the Corporation (the “Board”), devoting the Employee’s
entire business time, energy and skill to such employment, and to perform from
time to

 

--------------------------------------------------------------------------------


 

time such services and act in such office or capacity as the President and the
Board shall request.  The Employee shall follow applicable policies and
procedures adopted by the Corporation from time to time, including without
limitation policies relating to business ethics, conflicts of interest,
non-discrimination, and confidentiality and protection of trade secrets.

 

3.                                      OFFICE FACILITIES.  During the
Employment Period under this Agreement, the Employee shall have the Employee’s
office where the Corporation’s principal executive offices are located from time
to time, which currently are at 7201 Metro Boulevard, Edina, Minnesota.

 

4.                                      COMPENSATION, BENEFITS AND EXPENSE
REIMBURSEMENTS.  As compensation for the Employee’s services performed as an
officer and employee of the Corporation, the Corporation shall pay or provide to
the Employee the following compensation, benefits and expense reimbursements
during the Employment Period:

 

(a)                                 Base Salary.  The Corporation shall pay the
Employee a base salary (the “Base Salary”), payable monthly, semi-monthly or
weekly according to the Corporation’s general practice for its officers.  Such
Base Salary may be modified by the Chief Executive Officer or the Compensation
Committee of the Board of Directors (or, if the Employee is an “Executive
Officer” under regulations of the Securities and Exchange Commission, then only
by the Compensation Committee of the Board of Directors) in their sole
discretion.  Following any such modification, any then-current Base Salary shall
be the “Base Salary” for purposes of this Agreement.

 

(b)                                 Bonus; Equity Awards.  To the extent the
Employee meets the eligibility requirements, the Employee shall be eligible for
an annual performance bonus (the “Bonus”) as determined under the provisions of
the then-applicable Regis Corporation Short Term Incentive Plan (“Short Term
Plan”), as amended from time to time, any successor to such plan, or such other
annual incentive compensation program developed for the Corporation’s officers,
with performance goals and other terms consistent with other officers of the
Corporation.  Any Bonus shall be paid at the same time as bonuses are paid to
other officers of the Corporation under the then-applicable Short Term Plan.

 

If the Employee is selected to receive any equity awards under the Regis
Corporation 2004 Long Term Incentive Plan, or any successor plan (the “Long Term
Plan”), then, notwithstanding anything to the contrary in such plan, all awards
of time-based equity compensation granted to the Employee shall provide for full
acceleration of vesting of such awards upon a Change in Control (as defined in
the Long Term Plan), and all awards of performance-based equity compensation
shall provide for full acceleration of vesting at the target level of
performance, prorated for the portion of the performance period prior to such
Change in Control, upon such a Change in Control.

 

(c)                                  Health, Welfare and Retirement Plans;
Vacation.  To the extent the Employee meets the eligibility requirements for
such arrangements, plans or programs, the Employee shall be entitled to:

 

(i)                                     participate in such retirement, health
(medical, hospital and/or dental) insurance, life insurance, disability
insurance, flexible benefits arrangements and accident insurance plans and
programs as are maintained in effect from time to time by the Corporation for
its headquarters employees;

 

2

--------------------------------------------------------------------------------


 

(ii)                                  participate in other non-duplicative
benefit programs which the Corporation may from time to time offer generally to
officers of the Corporation; and

 

(iii)                               take vacations and be entitled to sick leave
in accordance with the Corporation’s policy for officers of the Corporation.

 

For the sake of clarity, the Corporation may modify its health, welfare,
retirement and other benefit plans and vacation and sick leave policies from
time to time and the Employee’s rights under these plans are subject to change
in the event of any such modifications, provided that he will receive the
benefits generally provided to other officers of the Corporation.  In addition,
the Employee acknowledges that the Employee’s right to deferred compensation
under the Prior Agreement has been frozen effective June 30, 2012, subject to
the provisions of Appendix A to this Agreement.

 

(d)                                 Expenses.  During the Employment Period, the
Employee shall be reimbursed for reasonable business expenses incurred in
connection with the performance of the Employee’s duties hereunder consistent
with the Corporation’s policy regarding reimbursement of such expenses,
including submission of appropriate receipts.  With respect to any benefits or
payments received or owed to the Employee hereunder, the Employee shall
cooperate in good faith with the Corporation to structure such benefits or
payments in the most tax-efficient manner to the Corporation.

 

(e)                                  Life Insurance.  [The Employee and the
Corporation are parties to an agreement pursuant to which the Corporation agreed
to pay ten (10) annual premium payments with respect to one or more life
insurance policies insuring the Employee’s life.  Such agreement shall remain in
full force and effect in accordance with its terms, provided, however, that
Section 5 of such agreement, and the provisions of Section 7 of such agreement
relating to reimbursement of income taxes and excise taxes and related tax
gross-ups, shall be null and void and shall have no further effect from and
after the Effective Date.][The Corporation has previously made one or more
annual premium payments with respect to one or more life insurance policies
insuring the Employee’s life.  The Corporation agrees to continue making such
annual premium payments until a total of ten (10) such payments have been made
under each such policy, so long as the Employee remains employed by the
Corporation.  However, the Employee acknowledges that the Corporation shall have
no further obligation to make any payment with respect to the payment or
reimbursement of related income taxes or any tax gross-up payment with respect
to such annual premium payments from and after the Effective Date.]

 

5.                                      TERMINATION OF EMPLOYMENT.  The
employment of the Employee by the Corporation pursuant to this Agreement may be
terminated by the Corporation or the Employee at any time, as follows:

 

(a)                                 Death.  In the event of the Employee’s
death, such employment shall terminate on the date of death.

 

(b)                                 Permanent Disability.  In the event of the
Employee’s physical or mental disability or health impairment which prevents the
effective performance by the Employee of the Employee’s duties hereunder on a
full time basis, with such termination to occur (i) with respect to disability,
on or after the time which the Employee becomes entitled to disability

 

3

--------------------------------------------------------------------------------


 

compensation benefits under the Corporation’s long term disability insurance
policy or program as then in effect or (ii) with respect to health impairment,
after Employee has been unable to substantially perform the Employee’s services
hereunder for six consecutive months.  Any dispute as to the Employee’s physical
or mental disability or health impairment shall be settled by the opinion of an
impartial physician selected by the parties or their representatives or, in the
event of failure to make a joint selection after request therefor by either
party to the other, a physician selected by the Corporation, with the fees and
expenses of any such physician to be borne by the Corporation.

 

(c)                                  Cause.  The Corporation, by giving written
notice of termination to the Employee, may terminate such employment hereunder
for Cause.

 

(d)                                 Without Cause.  The Corporation may
terminate such employment without Cause (which shall be for any reason not
covered by preceding Sections 5(a) through (c)), with such termination to be
effective upon the date specified by the Corporation in a written notice
delivered to the Employee.

 

(e)                                  By the Employee For Good Reason.  The
Employee may terminate such employment for an applicable Good Reason, subject to
the process described in the Good Reason definition in Section 7.

 

(f)                                   By the Employee Without Good Reason.  The
Employee may terminate such employment for any reason other than Good Reason
upon thirty (30) days advance notice to the Corporation.

 

(g)                                  Notice of Termination.  Any termination of
the Employee’s employment by the Corporation or by the Employee (other than
termination based on the Employee’s death) shall be communicated by a written
Notice of Termination to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated.  For purposes of this Agreement, no purported termination shall be
effective without the delivery of such Notice of Termination.

 

(h)                                 Date of Termination.  The date upon which
the Employee’s termination of employment with the Corporation occurs is the
“Date of Termination.”  For purposes of Sections 6(b) and 6(c) of this Agreement
only, with respect to the timing of any payments thereunder, the Date of
Termination shall mean the date on which a “separation from service” has
occurred for purposes of Section 409A(a)(2)(A)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”), and Treas. Reg. Section 1.409A-1(h).

 

6.                                      PAYMENTS UPON TERMINATION.

 

(a)                                 Death or Disability.  If the Employee’s
employment is terminated by reason of the Employee’s death or permanent
disability, he (or the legal representative of the Employee’s estate in the
event of the Employee’s death) shall be entitled to the following:

 

(i)                                     Accrued Compensation.  All compensation
due the Employee under this Agreement and under each plan or program of the
Corporation in which he may

 

4

--------------------------------------------------------------------------------


 

be participating at the time shall cease to accrue as of the date of such
termination, except (A) as specifically provided in this Agreement or (B) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law.  All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Employee at the time such payment otherwise would be due.

 

(ii)                                  Accrued Obligations.  In addition, the
Employee shall be entitled to payment of all accrued vacation pay.

 

(b)                                 Termination Without Cause or for Good Reason
Prior to a Change in Control or More Than Twenty-Four Months After a Change in
Control. If, prior to a Change in Control or more than twenty-four (24) months
after a Change in Control, the Employee’s employment pursuant to this Agreement
is terminated by the Corporation without Cause or the Employee terminates the
Employee’s employment for Good Reason, then the Employee shall be entitled to
and shall receive the following:

 

(i)                                     Accrued Compensation.  All compensation
due the Employee under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination, except (A) as specifically provided in this
Agreement or (B) in the case of any such plan or program, if and to the extent
otherwise provided in the terms of such plan or program or by applicable law. 
All such compensation accrued as of the date of such termination but not
previously paid shall be paid to the Employee at the time such payment otherwise
would be due.

 

(ii)                                  Accrued Obligations.  In addition, the
Employee shall be entitled to payment of all accrued vacation pay.

 

(iii)                               Severance Payment.  Subject to the Employee
signing and not revoking a release of claims in a form prescribed by the
Corporation and the Employee remaining in strict compliance with the terms of
this Agreement and any other written agreements between the Corporation and the
Employee, the Employee shall be entitled to receive the following amount as
severance pay, subject to such amount being reduced as provided below (referred
to in this Section 6(b)(iii) as the “Severance Payment”): (A) an amount equal to
the pro rata Bonus for the fiscal year in which the Date of Termination occurs,
determined by pro rating the Bonus the Employee would have received had the
Employee remained employed through the payment date of any such Bonus (the
proration shall be a fraction whose numerator is the number of days the Employee
was employed by the Corporation that fiscal year through and including the Date
of Termination and the denominator is 365), payable at the same time as bonuses
are paid to other then-current officers of the Corporation under the
then-applicable Short Term Plan for the fiscal year in which the Date of
Termination occurs, plus (B) an amount equal to one times the Employee’s Base
Salary as of the Date of Termination, payable in substantially equal
installments in accordance with the Corporation’s normal payroll policies
commencing on the Date of Termination and continuing for twelve (12) consecutive
months; provided, however, that any installments that otherwise would be paid
during the first sixty (60)

 

5

--------------------------------------------------------------------------------


 

days after the Date of Termination will be delayed and included in the first
installment paid to the Employee on the first payroll date that is more than
sixty (60) days after the Date of Termination, and provided further that if the
Employee is considered a “specified employee” (as defined in Treasury Regulation
Section 1.409A-1(i)) as of the Date of Termination, then no payments of deferred
compensation payable due to Employee’s separation from service for purposes of
section 409A of the Code shall be made under this Agreement until the
Corporation’s first regular payroll date that is after the first day of the
seventh (7th) month following the Date of Termination and included with the
installment payable on such payroll date, if any, without adjustment for
interest or earnings during the period of delay.  Furthermore, any Severance
Payment owed to the Employee under subsections (A) or (B) above will be reduced
by the amount of any compensation earned by the Employee for any consulting or
employment services provided on a substantially full-time basis during the
12-month period immediately following the Date of Termination, to the extent
such compensation is payable by an entity unrelated to the Corporation.

 

(iv)                              Benefits Continuation.  Subject to the
Employee signing and not revoking a release of claims in a form prescribed by
the Corporation and the Employee remaining in strict compliance with the terms
of this Agreement and any other written agreements between the Corporation and
the Employee, the Corporation will pay the employer portion of the Employee’s
COBRA premiums for health and dental insurance coverage under the Corporation’s
group health and dental insurance plans for the same period of time the Employee
remains eligible to receive the Severance Payment installments under
Section 6(b)(iii) (up to a maximum of twelve (12) months), provided the Employee
timely elects COBRA coverage.  Notwithstanding the foregoing, the Corporation
will discontinue COBRA premium payments if, and at such time as, the Employee
(A) is eligible to be covered under the health and/or dental insurance policy of
a new employer, (B) ceases to participate, for whatever reason, in the
Corporation’s group insurance plans, or (C) ceases to be eligible to receive the
Severance Payment installments under Section 6(b)(iii).

 

(c)                                  Termination Without Cause or for Good
Reason Within Twenty-Four Months After a Change in Control. If a Change in
Control occurs during the Employment Period and within twenty-four (24) months
after the Change in Control the Employee’s employment pursuant to this Agreement
is terminated by the Corporation without Cause,  or the Employee terminates the
Employee’s employment for Good Reason, then the Employee shall be entitled to
and shall receive the following:

 

(i)                                     Accrued Compensation.  All compensation
due the Employee under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination, except (A) as specifically provided in this
Agreement or (B) in the case of any such plan or program, if and to the extent
otherwise provided in the terms of such plan or program or by applicable law. 
All such compensation accrued as of the date of such termination but not
previously paid shall be paid to the Employee at the time such payment otherwise
would be due.

 

6

--------------------------------------------------------------------------------


 

(ii)                                  Accrued Obligations.  In addition, the
Employee shall be entitled to payment of all accrued vacation pay.

 

(iii)                               Severance Payment.  Subject to the Employee
signing and not revoking a release of claims in a form prescribed by the
Corporation and the Employee remaining in strict compliance with the terms of
this Agreement and any other written agreements between the Corporation and the
Employee, the Employee shall be entitled to receive the following amount as
severance pay, subject to such amount being reduced as provided below (referred
to in this Section 6(c)(iii) as the “Severance Payment”): (A) an amount equal to
two times the Employee’s target Bonus for the fiscal year in which the Date of
Termination occurs, plus (B) an amount equal to two times the Employee’s Base
Salary as of the Date of Termination.  The Severance Payment described in
subsections (A) and (B) above shall be added together and will be paid in
substantially equal installments in accordance with the Corporation’s normal
payroll policies commencing on the Date of Termination and continuing for
twenty-four (24) consecutive months; provided, however, that any installments
that otherwise would be paid during the first sixty (60) days after the Date of
Termination will be delayed and included in the first installment paid to the
Employee on the first payroll date that is more than sixty (60) days after the
Date of Termination, and provided further that if the Employee is considered a
“specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)) as
of the Date of Termination, then no payments of deferred compensation payable
due to Employee’s separation from service for purposes of section 409A of the
Code shall be made under this Agreement until the Corporation’s first regular
payroll date that is after the first day of the seventh (7th) month following
the Date of Termination and included with the installment payable on such
payroll date, if any, without adjustment for interest or earnings during the
period of delay.  Furthermore, any Severance Payment owed to the Employee under
subsections (A) or (B) above will be reduced by the amount of any compensation
earned by the Employee for any consulting or employment services provided on a
substantially full-time basis during the 24-month period immediately following
the Date of Termination, to the extent such compensation is payable by an entity
unrelated to the Corporation.

 

(iv)                              Benefits Continuation.  Subject to the
Employee signing and not revoking a release of claims in a form prescribed by
the Corporation and the Employee remaining in strict compliance with the terms
of this Agreement and any other written agreements between the Corporation and
the Employee, the Corporation will pay the employer portion of the Employee’s
COBRA premiums for health and dental insurance coverage under the Corporation’s
group health and dental insurance plans for the same period of time the Employee
remains eligible to receive the Severance Payment installments under
Section 6(c)(iii) (up to a maximum of eighteen (18) months), provided the
Employee timely elects COBRA coverage.  Notwithstanding the foregoing, the
Corporation will discontinue COBRA premium payments if, and at such time as, the
Employee (A) is eligible to be covered under the health and/or dental insurance
policy of a new employer, (B) ceases to participate, for

 

7

--------------------------------------------------------------------------------


 

whatever reason, in the Corporation’s group insurance plans, or (C) ceases to be
eligible to receive the Severance Payment installments under Section 6(c)(iii).

 

(d)                                 Termination for Cause or Without Good
Reason.  If the Employee’s employment pursuant to this Agreement is terminated
pursuant to subsection (c) of Section 5 hereof, or the Employee terminates this
Agreement without Good Reason, then the Employee shall be entitled to and shall
receive:

 

(i)                                     Accrued Compensation.  All compensation
due the Employee under this Agreement and under each plan or program of the
Corporation in which he may be participating at the time shall cease to accrue
as of the date of such termination, except (A) as specifically provided in this
Agreement or (B) in the case of any such plan or program, if and to the extent
otherwise provided in the terms of such plan or program or by applicable law. 
All such compensation accrued as of the date of such termination but not
previously paid shall be paid to the Employee at the time such payment otherwise
would be due.

 

(ii)                                  Accrued Obligations.  In addition, the
Employee shall be entitled to payment of all accrued vacation pay.

 

(e)                                  Limitation on Change in Control Payments. 
This Section 6(e) applies only in the event the Corporation determines that this
Agreement is subject to the limitations of Code Section 280G, or any successor
provision, and the regulations issued thereunder.  The intent of this
Section 6(e) is to reduce any Change in Control Benefits, as defined below, that
would otherwise be characterized as a “parachute payment” as defined in Code
Section 280G and be subject to an additional excise tax under Code Section 4999
by the minimum amount necessary to avoid characterization as a parachute payment
and avoid the imposition of the excise tax, but only if doing so would provide a
more favorable net after-tax result to the Employee than if the Change in
Control Benefits were not reduced and the Employee were subject to the excise
tax.

 

(i)                                     In the event the Change in Control
Benefits payable to the Employee would collectively constitute a “parachute
payment” as defined in Code Section 280G, and if the “net after-tax amount” of
such parachute payment to the Employee is less than what the net after-tax
amount to the Employee would be if the Change in Control Benefits otherwise
constituting the parachute payment were limited to the maximum “parachute value”
of Change in Control Benefits that the Employee could receive without giving
rise to any liability for any excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then the Change in Control Benefits otherwise constituting
the parachute payment shall be reduced so that the parachute value of all Change
in Control Benefits, in the aggregate, will equal the maximum parachute value of
all Change in Control Benefits that the Employee can receive without any Change
in Control Benefits being subject to the Excise Tax.  Should such a reduction in
Change in Control Benefits be required, the Employee shall be entitled, subject
to the following sentence, to designate those Change in Control Benefits under
this Agreement or the other arrangements that will be reduced or eliminated so
as to achieve the specified reduction in Change in Control Benefits to the
Employee and avoid characterization of such Change in Control Benefits as a
parachute payment.

 

8

--------------------------------------------------------------------------------


 

The Corporation will provide the Employee with all information reasonably
requested by the Employee to permit the Employee to make such designation.  To
the extent that the Employee’s ability to make such a designation would cause
any of the Change in Control Benefits to become subject to any additional tax
under Code Section 409A, or if the Employee fails to make such a designation
within ten (10) business days of receiving the requested information from the
Corporation, then the Corporation shall achieve the necessary reduction in the
Change in Control Benefits by reducing them in the following order:
(A) reduction of cash payments payable under this Agreement; (B) reduction of
other payments and benefits to be provided to the Employee; (C) cancellation or
reduction of accelerated vesting of equity-based awards that are subject to
performance-based vesting conditions; and (D) cancellation or reduction of
accelerated vesting of equity-based awards that are subject only to
service-based vesting conditions.  If the acceleration of the vesting of the
Employee’s equity-based awards is to be cancelled or reduced, such acceleration
of vesting shall be reduced or cancelled in the reverse order of the date of
grant.

 

(ii)                                  For purposes of this Section 6(e), a “net
after-tax amount” shall be determined by taking into account all applicable
income, excise and employment taxes, whether imposed at the federal, state or
local level, including the Excise Tax, and the “parachute value” of the Change
in Control Benefits means the present value as of the date of the Change in
Control for purposes of Code Section 280G of the portion of such Change in
Control Benefits that constitutes a parachute payment under Code
Section 280G(b)(2).

 

(iii)                               For purposes of this Section 6(e), “Change
in Control Benefits” shall mean any payment, benefit or transfer of property in
the nature of compensation paid to or for the benefit of the Employee under any
arrangement which is considered contingent on a Change in Control for purposes
of Code Section 280G, including, without limitation, any and all of the
Corporation’s salary, incentive payments, restricted stock, stock option,
equity-based compensation or benefit plans, programs or other arrangements, and
shall include benefits payable under this Agreement.

 

(iv)                              For clarity, the Corporation shall have no
obligation to provide any “tax gross-up” payment related to the Excise Tax in
the event the Change in Control Benefits that would otherwise be characterized
as a parachute payment are not reduced as set forth in Section 6(e)(i) above and
the Employee is subject to the Excise Tax.

 

7.                                      DEFINITIONS.  Certain terms are defined
where they first appear in this Agreement and are underlined for ease of
reference.  In addition, the following definitions shall apply for purposes of
this Agreement.

 

“Cause” shall mean (a) acts during the Employment Period (i) resulting in a
felony conviction under any Federal or state statute,  or (ii) willful
non-performance by the Employee of the Employee’s material employment duties
required by this Agreement (other than by reason of the Employee’s physical or
mental incapacity) after reasonable notice to the Employee and reasonable
opportunity (not less than thirty (30) days) to cease such non-performance, or
(b) the Employee willfully engaging in fraud or gross misconduct which is
detrimental to the financial interests of the

 

9

--------------------------------------------------------------------------------


 

Corporation.

 

“Change in Control” shall have the same meaning ascribed to that term in the
Long-Term Plan (currently, Section 2.7(2) of the Long-Term Plan).

 

“Good Reason” shall mean the occurrence during the Employment Period, without
the express written consent of the Employee, of any of the following:

 

(a)                                 any adverse alteration in the nature of the
Employee’s reporting responsibilities, titles, or offices, or any removal of the
Employee from, or any failure to reelect the Employee to, any such positions,
except in connection with a termination of the employment of the Employee for
Cause, permanent disability, or as a result of the Employee’s death or a
termination of employment by the Employee other than for Good Reason;

 

(b)                                 a material reduction by the Corporation in
the Employee’s Base Salary then in effect (other than any such reduction that is
part of an across-the-board reduction of base salaries for all officers provided
the percentage reduction in the Employee’s Base Salary is commensurate with the
percentage reduction in the base salaries for all other officers);

 

(c)                                  failure by the Corporation to continue in
effect (without substitution of a substantially equivalent plan or a plan of
substantially equivalent value) any compensation plan, bonus or incentive plan,
stock purchase plan, stock option plan, life insurance plan, health plan,
disability plan or other benefit plan or arrangement in which the Employee is
then participating;

 

(d)                               any material breach by the Corporation of any
provisions of this Agreement;

 

(e)                                  the requirement by the Corporation that the
Employee’s principal place of employment be relocated more than thirty (30)
miles from the Corporation’s address for notice in Section 11(i); or

 

(f)                                   the Corporation’s failure to obtain a
satisfactory agreement from any successor to assume and agree to perform
Corporation’s obligations under this Agreement;

 

provided that the Employee notifies the Corporation of such condition set forth
in clause (a), (b), (c), (d), (e) or (f) within ninety (90) days of its initial
existence and the Corporation fails to remedy such condition within thirty (30)
days of receiving such notice.

 

8.                                      CONFIDENTIAL INFORMATION.  The Employee
shall not at any time during the Employment Period or thereafter disclose to
others or use any trade secrets or any other confidential information belonging
to the Corporation or any of its subsidiaries, including, without limitation,
plans, programs and non-public information relating to customers of the
Corporation or its subsidiaries, except as may be required to perform the
Employee’s duties hereunder.  The provisions of this Section 8 shall survive the
termination of the Employee’s employment and consulting with the Corporation,
provided that after the termination of the Employee’s employment with the
Corporation, the restrictions contained in this Section 8 shall not apply to any
such trade secret or confidential information which becomes generally known in
the trade.

 

10

--------------------------------------------------------------------------------


 

9.                                      NON-COMPETITION.

 

(a)                                 Non-competition.  For a period of
twenty-four (24) months immediately following the Employee’s termination of
employment hereunder (the “Non-Competition Period”), the Employee shall not
enter into endeavors that are competitive with the business or operations of the
Corporation in the beauty industry, and shall not own an interest in, manage,
operate, join, control, lend money or render financial or other assistance to or
participate in or be connected with, as an officer, employee, director, partner,
member, stockholder (except for passive investments of not more than a one
percent (1%) interest in the securities of a publicly held corporation regularly
traded on a national securities exchange or in an over-the-counter securities
market), consultant, independent contractor, or otherwise, any individual,
partnership, firm, corporation or other business organization or entity that
engages in a business which competes with the Corporation.

 

(b)                                 Non-solicitation.  During the
Non-Competition Period, the Employee shall not (i) hire or attempt to hire any
employee of the Corporation, assist in such hiring by any person or encourage
any employee to terminate the Employee’s relationship with the Corporation; or
(ii) solicit, induce, or influence any proprietor, franchisee, partner,
stockholder, lender, director, officer, employee, joint venturer, investor,
consultant, agent, lessor, supplier, customer or any other person or entity
which has a business relationship with the Corporation or its affiliates at any
time during the Non-Competition Period, to discontinue or reduce or modify the
extent of such relationship with the Corporation or any of its subsidiaries.

 

10.                               ACKNOWLEDGMENT; REMEDIES; LITIGATION EXPENSES.

 

(a)                                 Acknowledgment.  The Employee has carefully
read and considered the provisions of Sections 8 and 9 hereof and agrees that
the restrictions set forth in such sections are fair and reasonable and are
reasonably required for the protection of the interests of the Corporation, its
officers, directors, shareholders, and other employees, for the protection of
the business of the Corporation, and to ensure that the Employee devotes the
Employee’s entire professional time, energy, and skills to the business of the
Corporation.  The Employee acknowledges that he is qualified to engage in
businesses other than that described in Section 9. It is the belief of the
parties, therefore, that the best protection that can be given to the
Corporation that does not in any way infringe upon the rights of the Employee to
engage in any unrelated businesses is to provide for the restrictions described
in Section 9. In view of the substantial harm which would result from a breach
by the Employee of Sections 8 or 9, the parties agree that the restrictions
contained therein shall be enforced to the maximum extent permitted by law as
more particularly set forth in Section 10(b) below. In the event that any of
said restrictions shall be held unenforceable by any court of competent
jurisdiction, the parties hereto agree that it is their desire that such court
shall substitute a reasonable judicially enforceable limitation in place of any
limitation deemed unenforceable and that as so modified, the covenant shall be
as fully enforceable as if it had been set forth herein by the parties.

 

(b)                                 Remedies.  If the Employee violates any of
the restrictive covenants set forth in Sections 8 or 9 above, and such violation
continues after the Employee is notified in writing by the Corporation that he
is in violation of the restrictive covenant, then (i) the

 

11

--------------------------------------------------------------------------------


 

Corporation shall have no further obligation to pay any portion of any Severance
Payment and all such future payments shall be forfeited, and (ii) the Employee
shall immediately return to the Corporation any Severance Payment previously
paid to the Employee.  The Employee acknowledges that any breach or threatened
breach of Sections 8 or 9 would damage the Corporation irreparably and,
consequently, the Corporation, in addition to any other remedies available to
it, shall be entitled to preliminary and permanent injunction, without having to
post any bond or other security.

 

(c)                                  Attorneys Fees.  The Corporation shall be
entitled to receive from the Employee reimbursement for reasonable attorneys’
fees and expenses incurred by the Corporation in successfully enforcing these
provisions to final judgment and the Employee shall be entitled to receive from
the Corporation reasonable attorney’s fees and expenses incurred by the Employee
in the event the Corporation is found to be not entitled to enforcement of these
provisions.

 

11.                               MISCELLANEOUS.

 

(a)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Corporation, including any party with which the Corporation may
merge or consolidate or to which it may transfer substantially all of its
assets.  As used in this Agreement, the term “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
merger, purchase or otherwise, acquires all or substantially all of the capital
stock or assets of the Corporation.

 

(b)                                 Non-assignability and Non-transferability. 
The rights and obligations of the Employee under this Agreement are expressly
declared and agreed to be personal, nonassignable and nontransferable during the
Employee’s life.

 

(c)                                  Limitation of Waiver.  The waiver by either
party hereto of its rights with respect to a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
rights with respect to any subsequent breach.

 

(d)                                 Complete Agreement; Prior Agreement.  This
Agreement (and Appendix A)  is the entire agreement of the parties with respect
to the subject matter hereof, and supersedes and replaces any and all prior
agreements among the Corporation and the Employee with respect to the matters
covered herein, including without limitation the Prior Agreement.  The Employee
acknowledges and agrees that the Employee has no right or claim to any other
compensation or benefits under any such prior agreements, including the Prior
Agreement.

 

(e)                                  Amendments.  No modification, amendment,
addition, alteration or waiver of any of the terms, covenants or conditions
hereof shall be effective unless made in writing and duly executed by the
Corporation and the Employee.

 

(f)                                   Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together will constitute but one and the same
agreement.

 

(g)                                  Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Minnesota,
without regard to the conflicts of law principles thereof.

 

12

--------------------------------------------------------------------------------


 

(h)                                 Severability.  If any provision of this
Agreement is determined to be invalid or unenforceable under any applicable
statute or rule of law, it is to that extent to be deemed omitted and it shall
not affect the validity or enforceability of any other provision.

 

(i)                                     Notices.  Any notice required or
permitted to be given under this Agreement shall be in writing, and shall be
deemed given when sent by registered or certified mail, postage prepaid,
addressed as follows:

 

If to the Employee:

 

 

 

 

 

 

 

If to the Corporation:

Regis Corporation

 

7201 Metro Boulevard

 

Edina, Minnesota 55439

 

Attn: General Counsel

 

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.

 

(j)                                    Tax Withholding.  The Corporation may
withhold from any amounts payable under this Agreement such federal, state and
local income and employment taxes as the Corporation shall determine are
required or authorized to be withheld pursuant to any applicable law or
regulation.

 

(k)                                 Section 409A.  This Agreement is intended to
provide for payments that satisfy, or are exempt from, the requirements of
Sections 409A(a)((2), (3) and (4) of the Code, including current and future
guidance and regulations interpreting such provisions, and should be interpreted
accordingly.  Except for any tax amounts withheld by the Corporation from the
payments or other consideration hereunder and any employment taxes required to
be paid by the Corporation, the Employee shall be responsible for payment of any
and all taxes owed in connection with the consideration provided for in this
Agreement.

 

(l)                                     Mandatory Arbitration.  Any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by binding arbitration in the manner set forth in this
Section 11(l).  Either party may submit any claim arising under or in connection
with this Agreement for binding arbitration before an arbitrator in Hennepin
County, Minnesota, in accordance with the commercial arbitration rules of the
American Arbitration Association, as then in effect, or pursuant to such other
form of alternative dispute resolution as the parties may agree (collectively,
the “arbitration”).  The arbitrator’s sole authority shall be to interpret and
apply the provisions of this Agreement; the arbitrator shall not change, add to,
or subtract from, any of its provisions.  The arbitrator shall have the power to
compel attendance of witnesses at the hearing.  Any court having competent
jurisdiction may enter a judgment based upon such arbitration.  The arbitrator
shall be appointed by mutual agreement of the Corporation and the claimant
pursuant to the applicable commercial arbitration rules.  The arbitrator shall
be a professional person with a national reputation for expertise in employee
benefit matters and who is unrelated to the claimant and any employees of the
Corporation.  All decisions of the arbitrator shall be final and binding on the
claimant and the Corporation.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Daniel J. Hanrahan

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

[***NAME***]

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

DEFERRED COMPENSATION AGREEMENT

 

In addition to any amounts payable under the Agreement, Employee also is
eligible for the payment of certain deferred compensation amounts, subject to
the terms of this Appendix A.

 

1.                                      Definitions.  The following definitions
shall apply for purposes of this Appendix A (other definitions are included in
the text of the main Agreement):

 

“Aggregate Benefit” shall be an amount equal to the Employee’s Monthly Benefit
multiplied by 240.

 

“Discounted Vested Monthly Benefit” shall be an amount determined by discounting
Employee’s Vested Monthly Benefit to present value based on the number of months
between (a) the Employee’s age at the time of her separation from service or, if
Employee elects to defer payment or commencement pursuant to subparagraph
3(d) of this Agreement, the date of payment or commencement, and (b) the date of
Employee’s 65th birthday.  Payments shall be discounted to present value at a
rate of interest equal to 2.76%, which is the yield to maturity of 30-year U.S.
Treasury Notes as of June 30, 2012.

 

“Monthly Benefit” shall be the greater of (i) forty percent (40%) of Employee’s
average monthly base salary for the sixty (60) month period from July 1, 2007
through June 30, 2012, or (ii) Five Thousand Dollars ($5,000.00).

 

“Vested Monthly Benefit” shall be a percentage of Employee’s Monthly Benefit
determined on the basis of the number of Employee’s years of service beginning
                     and ending on June 30, 2012 (the “Vesting Period”), based
on the following schedule:

 

Years of Service

 

Percentage

 

 

 

 

 

Less than 7 years

 

0

%

7 years

 

5

%

8 years

 

10

%

9 years

 

15

%

10 years

 

20

%

11 years

 

25

%

12 years

 

30

%

13 years

 

35

%

14 years

 

40

%

15 years

 

50

%

16 years

 

60

%

17 years

 

70

%

18 years

 

80

%

19 years

 

90

%

20 or more years

 

100

%

 

15

--------------------------------------------------------------------------------


 

A year of service for purposes of vesting shall be a consecutive 12-month
period. A partial year of service will be given for any period of service that
is less than a consecutive 12-month period, based on a fraction whose numerator
is the number of days Employee was employed by the Corporation during that
12-month period and the denominator is 365.  If Employee has a partial year of
service, determined as stated above, Employee’s Vested Monthly Benefit will also
be pro-rated, to give Employee the benefit of the additional partial year of
service.  (By means of example only, if Employee had 16.25 years of service on
June 30, 2012, Employee’s vesting percentage would be 62.5%.)

 

Vesting credit shall not be given for any period of employment after June 30,
2012.

 

Notwithstanding the foregoing, if the Corporation terminates the Employee’s
employment for any reason other than Cause or the Employee terminates the
Employee’s employment for Good Reason, the Employee’s Vested Monthly Benefit as
of the termination shall be deemed to be one hundred percent (100%).

 

2.                                      Employment/Term.  Notwithstanding the
termination of employment of Employee, this Appendix shall remain in full force
and effect during such time as Employee is or may be entitled to any Monthly
Benefit under this Appendix.

 

3.                                      Deferred Compensation.  The Corporation
shall pay to Employee, if living, or, in the event of Employee’s death, to
Employee’s surviving spouse, or to such other person or persons as Employee
shall have designated in writing (or in the absence of either, to Employee’s
estate) (the “Beneficiary”), the following sums upon the terms and conditions
and for the periods hereinafter set forth:

 

(a)                                 Payments upon Retirement.  On the last day
of the month next following the month in which Employee has a separation from
service with the Corporation at or after age 65, or upon the last day of the
month next following the month in which Employee reaches age 65 if Employee is
then disabled within the meaning of subparagraph 3(c), the Corporation shall pay
to Employee a lump sum cash payment of an amount equal to the present value of
Employee’s Vested Monthly Benefit.  For the purpose of determining the present
value, the following assumptions shall apply:

 

(1)                                 Interest: Payments shall be discounted to
present value at a rate of interest equal to 2.76%, which is the yield to
maturity of 30-year U.S. Treasury Notes as of June 30, 2012.

 

(2)                                 Payment Duration:  It shall be assumed that
payments of the Vested Monthly Benefit will be made for two hundred and forty
(240) months.

 

Notwithstanding the foregoing in this subparagraph 3(a), Employee shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with a separation from service at or after age 65, to
have Employee’s Vested Monthly Benefit paid in monthly payments rather than the
lump-sum described above,

 

16

--------------------------------------------------------------------------------


 

provided (x) Employee makes such written election more than 12 months before
Employee attains age 65, (y) such election is not effective for 12 months, and
(z) the first installment of the Vested Monthly Benefit is paid five years after
the month next following the month of such separation from service (or if
earlier, upon death or disability pursuant to subparagraphs 3(b) and 3(c),
respectively). Pursuant to (and subject to the requirements of) transitional
relief provided with respect to initial and subsequent deferral elections under
Code Section 409A (including without limitation, IRS Notice 2005-1, Notice
2006-79, the Preamble to the final Section 409A treasury regulations, and Notice
2007-86), any election made on or before December 31, 2008 shall not be subject
to the foregoing timing requirements.

 

If this election is made, the Vested Monthly Benefit will be paid for two
hundred and forty (240) months.  If Employee dies before receiving all two
hundred and forty (240) monthly payments specified herein, the Corporation shall
pay to Employee’s Beneficiary the remaining unpaid monthly payments as they
become due as provided above.

 

(b)                                 Payments upon Death before Separation.  If
Employee dies while employed by the Corporation, during the first six (6) months
of disability, or while disability payments are being paid under subparagraph
(c), the Corporation shall pay to Employee’s Beneficiary a lump sum cash payment
of an amount equal to the present value of Employee’s Monthly Benefit (based on
the assumptions listed in subparagraph (a) above); provided, however, that if
Employee elected to receive monthly payments rather than a lump sum (as provided
under subparagraph (d)), the Corporation shall pay to Employee’s Beneficiary
Employee’s full Monthly Benefit for two hundred and forty (240) months. The lump
sum payment or the first monthly payment as applicable will be paid within
thirty (30) days after Employee’s death.

 

(c)                                  Payments during Disability.  In addition to
the payments provided in subparagraphs (a) and (b), should Employee become
disabled while employed by the Corporation, and such disability continues for a
period of six (6) months, the Corporation shall pay to Employee the Monthly
Benefit during each month that Employee remains disabled until Employee attains
age 65 or until Employee’s death prior to attaining such age, at which time the
payments provided in subparagraph (a) or (b), as applicable, shall begin.  The
first payment under this subparagraph (c) shall be made during the seventh month
of such disability, and each succeeding payment shall be made on the same date
of each succeeding month thereafter.  Payments shall be made under this
subparagraph (c) only if Employee is disabled within the meaning of the
disability clause of an applicable policy’s waiver of premium provision and
within the meaning of “disability” as set forth in Treas. Reg.
Section 1.409A-3(i)(4).

 

(d)                                 Early Separation.  In the event Employee has
a separation from service with the Corporation before reaching age 65 (unless
the Employee is terminated by the Corporation for Cause, or if the separation is
by reason of disability pursuant to subparagraph 3(c), or by reason of death),
then on the last day of the month next

 

17

--------------------------------------------------------------------------------


 

                                                following the month of
Employee’s separation from service, the Corporation shall pay to Employee a lump
sum cash payment of an amount equal to the present value of Employee’s
Discounted Vested Monthly Benefit.  For the purpose of determining the present
value, the following assumptions shall apply:

 

(1)                                 Interest: Payments shall be discounted to
present value at a rate of interest equal to 2.76%, which is the yield to
maturity of 30-year U.S. Treasury Notes as of June 30, 2012.

 

(2)                                 Payment Duration:  It shall be assumed that
payments of the Discounted Vested Monthly Benefit will be made for two hundred
and forty (240) months.

 

Notwithstanding the foregoing in this subparagraph 3(d), Employee shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with Employee’s separation from service prior to age 65,
to (i) be paid the lump sum cash payment on the basis of Employee’s Vested
Monthly Benefit rather than the Discounted Vested Monthly Benefit (or based on
Employee’s Discounted Vested Monthly Benefit but commencing at a later date if
the payment date is prior to age 65), and/or (ii) to be paid in monthly payments
rather than the lump-sum described above, provided (x) Employee makes such
written election more than 12 months before Employee’s separation from service,
(y) such election is not effective for 12 months following the date the election
is made, and (z) the first installment of the Monthly Benefit (or the lump sum
payment as applicable) is paid no earlier than five years after the month next
following the month of Employee’s separation from service (or if earlier, upon
death or disability pursuant to subparagraphs 3(b) and 3(c), respectively). 
Pursuant to (and subject to the requirements of) transitional relief provided
with respect to initial and subsequent deferral elections under Code
Section 409A (including without limitation, IRS Notice 2005-1, Notice 2006-79,
the Preamble to the final Section 409A treasury regulations, and Notice
2007-86), any election made on or before December 31, 2008 shall not be subject
to the foregoing timing requirements.

 

If monthly payments are elected, the Vested Monthly Benefit (or the Discounted
Vested Monthly Benefit (if payment commences prior to age 65)) will be paid for
two hundred and forty (240) months.  If Employee dies before receiving all two
hundred and forty (240) monthly payments specified herein, the Corporation shall
pay to Employee’s Beneficiary the remaining unpaid monthly payments as they
become due as provided above.  If Employee dies after Employee’s separation from
service but prior to the date on which Employee elected to receive payment, the
Corporation shall pay to Employee’s Beneficiary the Discounted Vested Monthly
Benefit or the Vested Monthly Benefit that Employee had otherwise elected to
receive for two hundred and forty (240) months.  The first such payment shall
begin within thirty (30) days after Employee’s death.

 

(e)                                  Termination for Cause.  If Employee’s
employment with the Corporation is

 

18

--------------------------------------------------------------------------------


 

                                                terminated at any time for
Cause, the Corporation shall have no obligation to make any payments to Employee
or Employee’s Beneficiary under this Agreement and all future payments shall be
forfeited.

 

The Corporation is the owner and beneficiary of certain insurance policies on
Employee’s life and insuring against Employee’s disability.  No payments shall
be required under subparagraphs (a), (b), (c) or (d) of this paragraph, if
because of any act by Employee, either (i) the applicable policy is canceled by
the insurance company issuing such policy or (ii) the insurance company refuses
to pay the proceeds of said policy.  The provisions of the preceding sentence
shall be inapplicable and of no further force or effect upon and after a Change
in Control.

 

Notwithstanding the foregoing provisions of this paragraph 3 or of the following
paragraph 4, to the extent required in order to be made without triggering any
tax or penalty under Section 409A of the Code if Employee is a “specified
employee” for purposes of Section 409A of the Code, amounts that would otherwise
be payable under this paragraph 6 during the six-month period immediately
following the Employee’s separation from service shall instead be paid on the
first business day after the date that is six months following Employee’s
separation from service, or, if earlier, the date of Employee’s death.

 

4.                                      Restrictive Covenant.  If Employee
violates Section 8 or 9 of the Agreement, and such violation continues after the
Employee is notified in writing by the Corporation that Employee is in violation
of the restrictive covenant, then (i) the Corporation shall have no further
obligation to pay any installments of the Monthly Benefit and all such future
payments shall be forfeited, and (ii) the Employee shall immediately return to
the Corporation all of the Monthly Benefits previously paid to the Employee. 
The Employee acknowledges that any breach or threatened breach of Section 8 or 9
of the Agreement would damage the Corporation irreparably and, consequently, the
Corporation, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunction, without having to post any
bond or other security.

 

5.                                      Trust Agreement.  The Corporation has
established a Trust Agreement under the Regis Corporation Deferred Compensation
Agreement and said Trust Agreement is hereby incorporated by reference into this
Agreement and made a part hereof.

 

6.                                      Prohibition against Assignment. 
Employee agrees, on behalf of Employee and Employee’s personal representatives,
and any other person claiming any benefits under the Employee or Employee’s by
virtue of this Agreement, that this Agreement and the rights, interests and
benefits hereunder shall not be assigned, transferred or pledged in any way by
Employee or any person claiming under the Employee by virtue of this Agreement,
and shall not be subject to execution, attachment, garnishment or similar
process.

 

19

--------------------------------------------------------------------------------